 
EXECUTION VERSION

AMENDMENT TO SECURED CONVERTIBLE PROMISSORY NOTES AND WARRANTS
 
This Amendment to Secured Convertible Promissory Notes and Warrants (this
“Agreement”) is entered into by and between Huifeng Bio-Pharmaceutical
Technology, Inc., a Nevada Corporation (the “Company), and each of those persons
and entities, severally and not jointly, whose names are set forth on the
Schedule of Lenders attached hereto as Exhibit A (which persons and entities are
hereinafter collectively referred to as “Lenders” and each individually as a
“Lender”) on the 24th day of December, 2009 (the “Effective Date”), amending
certain provisions of those certain Secured Convertible Promissory Notes dated
December 31, 2007 (each, a “Note” and together, the “Notes”) and those certain
Warrants dated December 31, 2007 (each a “Warrant” and together, the
“Warrants”).  All capitalized terms used, but not defined herein, shall have the
meanings given to them in the Notes.
 
RECITALS
 
WHEREAS, the parties to this Agreement are parties to that certain Securities
Purchase Agreement dated as of December 31, 2007, pursuant to which the Lenders
(i) each purchased Notes from the Company in principal amount set forth opposite
such Lender’s name on Exhibit A under the heading “Principal Amount of Notes”
and (ii) each were issued a Warrant to purchase the number of shares of the
Company’s common stock (“Common Stock”) set forth opposite such Lender’s name on
Exhibit A under the heading “Common Shares Underlying Warrants” ;
 
WHEREAS, the Company and the Lenders desire to amend the provisions of the Notes
as described in this Agreement;
 
WHEREAS, the Company has offered, in consideration for said amendment, to amend
the exercise price of the Warrants, to amend the conversion rate of the Notes
and to issue shares of Common Stock to the Lenders; and
 
WHEREAS, the Company and the Lenders have consented to the proposed amendments.
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, covenants and agreements set forth below, the parties agree as
follows:


AGREEMENT
 
 
1.
Amendment of Notes.

 
 
a.
The last sentence of the first paragraph of the Notes is amended and replaced in
its entirety as follows:

 
“This Note shall mature and become due and payable in full on June 30, 2011 (the
“Maturity Date”) in accordance with the payment schedule in Section 1(b).”
 
 
b.
Section 1(b) of the Notes is amended and replaced in its entirety as follows:

 
“The Principal shall be due and payable in accordance with the following payment
Schedule:
 

 
 

--------------------------------------------------------------------------------

 
EXECUTION VERSION



 
Payment Due Date
Percent of Initial Principal Amount Due
April 30, 2010
2.5%
May 31, 2010
2.5
June 30, 2010
2.5
July 31, 2010
4.0
August 31, 2010
4.0
September 30, 2010
4.0
October 31, 2010
6.0
November 30, 2010
6.0
December 31, 2010
6.0
January 31, 2011
8.0
February 28, 2011
8.0
March 31, 2011
8.0
April 30, 2011
12
May 31, 2011
12
June 30, 2011
14.5



 
Notwithstanding the foregoing, (i) any conversion of notes pursuant to Section 2
will result in a dollar for dollar cancelation of the nearest term principal
payments due (for example, if $50,000 of notes are converted by a Borrower, the
Company can delay making principal payments to that Borrower until $50,000 of
principal payments have been skipped, then the payments will be due in
accordance with the above schedule), and (ii) the 10% interests payments due
pursuant to Section 1 shall be calculated based on the outstanding Principal on
the date such interest payment is due.”
 
c.  Section 1(e) of the Notes is amended and replaced in its entirety as
follows:
 
“The Borrower may prepay all or any part of the outstanding principal amount of
this Note, together with interest accrued, if any, upon not fewer than thirty
(30) days’ prior written notice to the Lender.”
 

 
 

--------------------------------------------------------------------------------

 
EXECUTION VERSION



 
d.  Section 2(a) of the Notes is amended and replaced in its entirety as
follows:
 
“The Lender shall have the option, at any time on or before the Maturity Date,
to convert the outstanding principal of this Note into fully-paid and
nonassessable shares of Borrower’s Common Stock at the rate per share equal to
$0.80 (the “Conversion Rate”).”
 
 
2.
Amendment of the Warrants.

 
 
a.
The last sentence of the first paragraph of the Warrants is amended and replaced
in its entirety as follows:

 
“The Exercise Price or the Exercise Price Per Share shall be $1.00, in all
events subject to further adjustments as provided herein.”
 
 
b.
The first sentence of Section 1 of the Warrants is amended and replaced in its
entirety as follows:

 
“This Warrant may be exercised in whole or in part by the Holder at any time
after the date hereof until 5:00 pm Eastern Time on December 31, 2011 (such
period being herein referred to as the “Exercise Period”).”
 
 
3.
Issuance of Common Stock.  As consideration for the Lenders entry into this
Agreement, the Company agrees to issue to the Lenders the number of shares of
Common Stock set forth opposite such Lender’s name under the heading “Number of
Shares of Common Stock to be Issued Pursuant to this Agreement.”

 
 
4.
No Other Changes.  All other terms of the Notes and Warrants shall remain the
same.

 
 
5.
Complete Agreement.  This Agreement together with the Notes and Warrants
contains a complete and exclusive statement of the agreement of the parties with
respect to the subject matter hereof.

 
 
6.
Counterparts; Signatures by Facsimile.  This Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument.  This Agreement, once executed by a
party, may be delivered to the other parties hereto by facsimile transmission of
a copy of this Agreement bearing the signature of the party so delivering this
Agreement.

 


[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 
EXECUTION VERSION



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date noted above.
 
COMPANY:
                 
HUIFENG BIO-PHARMACEUTICAL TECHNOLOGY, INC.
                   
By:
          
Name:
Jing’an Wang
       
Title:
Chief Executive Officer
       


 
 

--------------------------------------------------------------------------------

 
EXECUTION VERSION



PROFESSIONAL OFFSHORE
OPPORTUNITY FUND, LTD.
    
Howard Berger, Manager
    
Peter Treadway
    
Janet Wang
    
Manilal Patel

 

 
STRATEGIC ALLIANCE FUND, L.P.
    
Daniel Carlson, Manager
 
STRATEGIC ALLIANCE FUND II, L.P.
    
Daniel Carlson, Co-Manager




 
 

--------------------------------------------------------------------------------

 
EXECUTION VERSION

Exhibit A
 
Lender
Principal Amount of Notes
Common Shares Underlying Warrants
Number of Shares of Common Stock to be Issued Pursuant to this Agreement
Professional Offshore
Opportunity Fund, Ltd.
$1,500,000
375,000
375,000
Peter Treadway
$50,000
12,500
12.500
Janet Wang
$50,000
12,500
12,500
Manilal Patel
$25,000
6,250
6,250
Strategic Alliance Fund, L.P.
$75,000
18,750
18,750
Strategic Alliance Fund II, L.P.
$100,000
25,000
25,000
Total
$1,800,000
450,000
450,000



 


